DOMENGEAUX, Judge,
concurs in the remand.
The exigencies of this case, and particularly the alleged subsequent action of the Civil Service Commission referred to in the majority opinion on rehearing, leaves us no clear alternative but to remand. Otherwise, plaintiff’s situation would be left hanging in an ambiguous state. The instructions to the trial court on remand are specific and clear and designed to fully protect the rights of all parties under the circumstances. To allow our original opinion to stand would obviously result in another law suit or suits meant to accomplish what our remand is designed to do now without undue delay and with judicial economy.